Citation Nr: 1111562	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.

2.  Entitlement to service connection for tendonitis, ankles.

3.  Entitlement to service connection for tendonitis, right shoulder.

4.  Entitlement to service connection for bilateral foot pain, status post stress fractures.

5.  Entitlement to an initial compensable evaluation for scar, status post nevia removal neck.

6.  Entitlement to an initial compensable evaluation for pituitary tumor.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1999 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for carpal tunnel syndrome; hand cyst; tendonitis, ankles; tendonitis, right shoulder; and bilateral foot pain, status post stress fractures.  The RO also granted service connection for scar, status post nevia removal neck, and pituitary tumor, awarding a noncompensable evaluation for both disabilities, effective September 24, 2005.  The hand cyst claim is not currently in appellate status.  

The issues of entitlement to service connection for carpal tunnel syndrome; tendonitis, ankles; tendonitis, right shoulder; and bilateral foot pain, status post stress fractures, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected neck scar is superficial and affects less than six square inches; there is no evidence of pain, instability, limitation of function, characteristics of disfigurement, or any disabling effects.

2.  The Veteran's service-connected pituitary tumor is not manifested by any residuals of endocrine dysfunction.






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for scar, status post nevia removal neck, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.31, 4.118, Diagnostic Codes 7800 (effective prior to and subsequent to October 23, 2008), 7805 (2010).

2.  The criteria for an initial compensable evaluation for pituitary tumor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.31, 4.119, Diagnostic Code 7915 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has obtained service treatment records (STRs) and afforded the Veteran physical examinations.  The October 2009 VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Scar

The Veteran seeks a compensable disability rating for her service-connected neck scar, which is rated under Diagnostic Code 7805.  

The rating schedule as applied to disabilities of the skin was amended effective October 23, 2008, during the pendency of the Veteran's claim.  The new criteria applies only to claims filed on or after October 23, 2008; however, the Veteran can request or the Board can consider, on its own, whether application of the new criteria would be beneficial to the Veteran.  The RO applied the older criteria, as the claim was adjudicated prior to the effective date of the change in regulations.  However, under either the old or new criteria, a compensable evaluation is not warranted.

The Veteran's service-connected scar does not manifest the characteristics required for compensable evaluations under Diagnostic Codes 7801-7805 under the old criteria, such as instability, pain, or limitation of motion.  Nor does it manifest the characteristics required for compensable evaluations under Diagnostic Codes 7801-7804 under the new criteria because it is located on the neck and is not painful.

The new criteria instruct to rate other disabling effects not considered under Diagnostic Codes 7800-7804 under the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7805 (2009).  The medical evidence of record does not reveal that the Veteran's service-connected scar results in any disabling effects that should be rated under Diagnostic Codes other than those for scars.

The criteria under Diagnostic Code 7800 have not changed in substance, and hence the Board need not determine which version is more beneficial to the Veteran.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

An October 2010 VA scar examination report shows that the Veteran has a pea size scar on the base of her neck that is barely visible.  The maximum width of the scar is .05 cm, and the maximum length is .05 cm.  The area of the scar is less than six square inches.  The scar is not painful, has no signs of skin breakdown, and is superficial.  There is no inflammation, edema, keloid formation, abnormal texture, hypo- or hyper-pigmentation, or underlying soft tissue loss.  The skin is not indurated or inflexible; the scar is not elevated, depressed, or adherent to underlying tissue; and there are no other disabling effects.  The diagnosis was scar at base of neck, stable.

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent.  There is simply no credible evidence showing any of the rating criteria which would warrant the assignment of a disability rating in excess of 10 percent under any Diagnostic Code applicable for scars under either the new or old criteria.  

Pituitary Tumor

The Veteran seeks a compensable disability rating for service-connected pituitary tumor, which has been rated under 38 C.F.R. § 4.119, Diagnostic Code 7915.  Diagnostic Code 7915 instructs that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.

The Veteran was diagnosed with a benign pituitary tumor in October 2001.  She was advised to undergo yearly MRIs to evaluate the stability of the tumor.

An October 2009 VA endocrine examination report shows that the Veteran 
reported paresthesias.  Work up for the paresthesias had reportedly been normal.  Upon physical examination, the Veteran weighed 194 pounds.  There was no evidence of hypogonadism.  An MRI showed a midline cystic sellar mass that may represent a craniopharyngioma, pituitary macroadenoma with cystic degeneration, or Rathke's cleft cyst.  There was no evidence of parasellar or cavernous sinus invasion.  The examiner diagnosed pituitary tumor, stable, unchanged MRIs.  

No evidence of record shows that the Veteran has sought any treatment for her pituitary tumor over the entire course of the appellate period.

The competent medical evidence demonstrates no residuals of endocrine dysfunction.  Specifically, there is no evidence of thyroid problems, Cushing's syndrome, acromegaly, diabetes insipidus or mellitus, Addison's disease, pluriglandular syndrome, malignant neoplasm, hyperpituitarism, hyperaldosteronism, pheochromocytoma or c-cell hyperplasia of the thyroid.  Accordingly, in the absence of any objectively identified symptoms, the criteria for a compensable disability rating under Diagnostic Code 7915 have not been met.

The evidence does not suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).

The Veteran believes that the severity of her service-connected disabilities merit a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of her service-connected disabilities, and her views are of no probative value.  And, even if her opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinions provided by the VA medical professional, which show that the criteria for compensable ratings for the neck scar and pituitary tumor have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against initial compensable evaluations for the neck scar and pituitary tumor; there is no doubt to be resolved; and initial compensable evaluations are not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

An initial compensable evaluation for scar, status post nevia removal neck, is denied.

An initial compensable evaluation for pituitary tumor is denied.


REMAND

Remand is required for a VA general medical examination and medical opinion on the etiology of the claimed service-connected disabilities and any relationship to service.  Records indicate that the Veteran rescheduled a September 2006 examination and then later requested that that examination be rescheduled.  The Veteran was advised that she could "attend the appointment or not" and could re-submit her claim if she did not attend.  The Veteran contends that she initially rescheduled the examination due to scheduling conflicts with her new job.  She received notice that the rescheduled examination would take place in Corpus Christi.  She subsequently received another veteran's medical information regarding an appointment in San Antonio.  She called the VA and was informed that the examination had been rescheduled in San Antonio due to a lack of physicians in Corpus Christi who could perform a pelvic examination.  There is no documentation of record that the Veteran was notified of the time and place of either examination.  The Veteran has now requested scheduling of a new examination.  On remand, rescheduling of the general medical examination should be accomplished, and the Veteran informed of the potential consequences of a failure to report.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations by appropriate medical professionals to determine the nature and etiology of her claimed disabilities.  All indicated tests and studies should be performed.  The claim folder must be reviewed in conjunction with the examination.  The examiners should state whether the Veteran is diagnosed with any current bilateral upper extremity, bilateral ankle, right shoulder, or bilateral foot disability, and if so, whether any such are at least as likely as not related to service.  

A full and complete rationale for all opinions is required.

If the examiners feel that the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claim file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an SSOC and provide the appellant an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


